Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 29 August 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Gentlemen
Treasury DepartmentAugust 29 1792

Samuel Meredith, Esquire, having been constituted Agent to the Board of Commissioners for purchasing the debt of the United States, agreeably to a resolve of the Board of the 13th of July last, I have to request that you will cause to be passed to the Credit of the said Samuel Meredith, as Agent to the Board, the amount of all the Dividends which shall appear to be due to the Commissioners named in the Act, “making Provision for the Reduction of the public debt.” He will receipt in the dividend book as in other cases.

I have the honor to be, Gentlemen, Your Obedt Servant
Alexander HamiltonSecy of the Treasy
The President and Directorsof the Bank of the United States.
